DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
1	Claims 1-22 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	 Regarding claim 1, Kim et al (US 2018/0164801A1) teaches a first locator device (see fig.1, item 100) for providing a position data to a mobile device (see fig.1, item 200, or see fig.4, fig.20 and [0186]), the first locator device (see fig.1, item 100) comprising:
 	a first communication transceiver configured to transmit an outgoing data to the mobile device and receive an incoming data from the mobile device (see fig.2, item 160), wherein the outgoing data comprises the position data (see fig.2, item 140, and see [0052], “The aerial vehicle 200 may receive location information and orientation information of the electronic device 100 from the electronic device 100”, [0061], “the first communication circuit 160 may transmit current location information and orientation information of the electronic device 100 to the aerial vehicle 200 or may transmit a valid range calculated based on the current location information and the orientation information of the electronic device 100 to the aerial vehicle 200”, [0074], “…receive location information and orientation information of the electronic device 100”),
 	a first location transceiver (see fig.2, item 160, and/or see fig.4, item 260, also see fig.7, fig.8, fig.14 and see fig.18, item 220 with “transceiver” or two-way a first location transceiver” as claimed can belongs to either or both “a first locator device” or “a mobile device”) comprising:
 	a first of antennae (see [0186], “antenna”.  Note that both item 100 and item 200 of fig.1 inherently/must have an antenna, also see fig.14),
 	a first orientation sensor configured to generate a first orientation data corresponding to the first locator device (see fig.1, item 140, and see [0059], “sensor 140 may include an orientation sensor”),
 	a first location processor communicatively coupled to each of the first of location receivers (see fig.1, item 120 and item 160, see fig.7, fig.8, fig.14 and see fig.18, “controller” and “transceivers”), the first of location transceivers (see fig.7, fig.8, fig.14 and see fig.18, “controller” and “transceivers”, or two-way communications between two devices) and the first orientation sensor (see fig.1, item 120 and item 140, and see [0059], “sensor 140 may include an orientation sensor”), wherein the first location processor is configured to: generate (see [0008], [0053], [0057], [0059], [0069] and [0086], “generate”), a first power source to provide electrical energy (see [0175], [0193], “power”, “battery”).
	Kim et al (US 2018/0164801A1) fails to teach a first array of antennae configured to intercept incoming radio frequency waves transmitted by at least one second locator device and emanate outgoing radio frequency waves based on a plurality of outgoing radio frequency signal data,
 	a first plurality of location receivers electrically coupled to the first array of antennae, wherein the first plurality of location receivers is configured to generate a 
 	a first plurality of location transmitters electrically coupled to the first array of antennae, wherein the first plurality of location transmitters is configured to generate the plurality of outgoing radio frequency signal data,
 	a first location processor communicatively coupled to each of the first plurality of location receivers, the first plurality of location transceivers,
 	generate the plurality of outgoing radio frequency signal data, generate the position data based on the plurality of incoming radio frequency signal data and the orientation data, wherein the position data is in relation to the at least one second locator device, and a first power source to provide electrical energy to each of the first communication transceiver and the first location transceiver.
 	Dependent claims 2-22 are allowable for the same reasons. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kim et al (US 8,670,781 B2).
 	McCormick (US 8,620,339 B2).
.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
 To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov.  
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  




Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642